MEMORANDUM **
In consolidated cases, Larry Johnson appeals pro se the district court’s judgment dismissing five 28 U.S.C. § 2241 habeas petitions for failure to comply with a court order, failure to prosecute, and mootness. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we affirm the district court.
We conclude that Johnson’s petitions are not moot because, at the time of the district court’s order, he was on home confinement and, in any event, he is now on supervised release. See Matus-Leva v. United States, 287 F.3d 758, 761 (9th Cir. 2002).
However, the district court did not abuse its discretion in dismissing the petitions. It is uncontested that, in its November order, the district court instructed Johnson to file a consolidated habeas petition by March 1, 2005. The record shows that Johnson did not comply with the district court’s order. Thus, the district court did not abuse its discretion in dismissing his petitions. See James v. Madison St. Jail, 122 F.3d 27, 27 n. 1 (9th Cir.1997) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.